DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemeth et al. [Nemeth hereinafter, US 4,677,268].
In regard to claim 1, Nemeth discloses [in Fig. 4] a push switch comprising: a case [42] having a housing space [inside 42] with an upper opening [opening in 42 through which 46 protrudes]; fixed contacts [34, 36] provided at a bottom of the housing space in the case [42]; a movable contact member [10] having a dome-shaped member, the movable contact member [10] being disposed in the housing space, and having a central portion [22, 23] that is brought into contact with the fixed contacts [34, 36] by inverting the movable contact member [10] in response to the movable contact member [10] being pushed by an operator; and a pushing member [46] is disposed above the movable contact member [10], and the pushing member [46] is configured to push the 
In regard to claims 2 and 3, Nemeth discloses [in Fig. 4] the push switch according to claim 1, wherein the pushing member [46] has a pushing portion [44, 48] that protrudes downward toward a surface facing the movable contact member [10], and the pushing member [46] directly pushes the portion being situated outside of the central portion [22, 23] of the movable contact member [10] through the pushing portion [44, 48], wherein the pushing portion [44, 48] has a substantially annular shape.  
In regard to claim 8, Nemeth discloses [in Fig. 4] the push switch according to claim 1, wherein the pushing member [46] is configured to push the portion being situated outside of the central portion [22, 23] of the movable contact member [10] and the fixed contacts [34, 36].

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Wang [US 7,012,208].
In regard to claim 1, Wang discloses [in Figs. 4 and 8] a push switch comprising: a case [11] having a housing space [111] with an upper opening [Fig. 4]; fixed contacts [112] provided at a bottom of the housing space [111] in the case [11]; a movable 
In regard to claim 4, Wang discloses [in Figs. 4 and 8] the push switch according to claim 1, further comprising: a spacer [14] disposed between the pushing member [13] and the movable contact member [12], wherein the pushing member [13] pushes the portion being situated outside of the central portion of the movable contact member [12] through the spacer [14].  
In regard to claim 5, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the spacer [14] has a circular opening at a portion that overlaps the central portion of the movable contact member [12], and the spacer [14] pushes the portion being situated outside of the central portion of the movable contact member [12] along an inner peripheral edge of the opening.  

In regard to claim 7, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the spacer [14] has a higher rigidity than the movable contact member [12].  
In regard to claim 8, Wang discloses [in Figs. 4 and 8] the push switch according to claim 1, wherein the pushing member [13] is configured to push the portion being situated outside of the central portion of the movable contact member [12] and the fixed contacts [112].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833